Citation Nr: 0033437	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-18 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for Osler-Weber-Rendu 
syndrome, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from January 1962 to 
January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted a 30 
percent rating for Osler-Weber-Rendu syndrome, effective 
November 22, 1997.  

In his brief in support of the veteran's claim, the veteran's 
representative raised a claim for entitlement to service 
connection for a back disability, secondary to the service-
connected Osler-Weber-Rendu syndrome.  This issue has not 
been certified for appellate review and will not be addressed 
herein.  It is referred to the RO for appropriate 
development.  


FINDINGS OF FACT

The veteran's Osler-Weber-Rendu syndrome is manifested by 
complaints of fatigue, headaches and weakness with findings 
most closely analogous to a hemoglobin level of 8gm/100ml or 
less.  


CONCLUSION OF LAW

The criteria for an increased rating for Osler-Weber-Rendu 
syndrome have not been met.  38 U.S.C.A. §§ 5102, 5103, 5107, 
1155 (West 1991 & Supp. 2000; Veterans Claims Assistance Act 
of 2000 (Nov. 9, 2000); 114 Stat. 2096); 38 C.F.R. Part 4, 
including §§ 4.1, 4.14, 4.117, Diagnostic Code 7700 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran filed a claim for an increased rating for his 
service-connected Osler-Weber-Rendu syndrome which was 
received by the RO on March 30, 1998.  

VA outpatient blood work reports, dated from May 1996 to 
February 1999, indicated that the veteran's hemoglobin 
readings (normal range from 14 to 18) showed a low of 7.8 on 
May 22, 1998 and a high of 16.6 on February 24, 1999.  There 
were eighteen readings from May 1996 to June 1998, that 
ranged from a low of 7.9 and a high of 13.3.  All other 
readings were within the normal range.  

A private medical record from Wheeling Hospital indicates 
that the veteran was seen in the Emergency Room on October 1, 
1997.  He was initially seen in a doctor's office with 
complaints of increased thirst over the past two weeks and 
polyuria.  He also felt weak, tired, and had blurred vision.  
A Glucometer reading was above the upper limits and he was 
referred for further evaluation.  Laboratory tests revealed 
that his hemoglobin was 10.5.  An EKG showed a normal sinus 
rhythm with nonspecific ST-T wave changes.  A chest X-ray was 
unremarkable.  He was treated with fluids.  The discharge 
diagnosis was hyperglycemia, possible new onset of diabetes.  

Private records from Wheeling Hospital indicate that the 
veteran was hospitalized at that facility from November 22-
26, 1997.  He was admitted with complaints of a spontaneous 
nose bleed that he was unable to control.  He also felt weak.  
He had a history of transient ischemic attacks and anemia.  
He was treated with Afrin in the Emergency Room and the 
bleeding gradually stopped after cauterization.  His 
hemoglobin was 8.7 and hematocrit was 29.3.  He was admitted 
for overnight observation.  He continued to feel weak and his 
hemoglobin dropped down to 7.  He was treated with iron pills 
but remained weak.  Eventually, it was determined that a 
transfusion was necessary and he received two units of packed 
red blood cells.  He was much stronger afterwards and his 
hemoglobin went to 9.2.  He was subsequently discharged.  The 
final diagnoses were anemia secondary to epistaxis; Osler-
Weber-Rendu syndrome; and epistaxis.  

VA treatment records indicate that the veteran was seen in 
Emergency Triage in May 1998 and July 1998 for nose bleeds.  

A VA medical record indicates that the veteran underwent a 
upper pan-endoscopy colonoscopy in October 1998.  It was 
noted that he had Osler-Weber-Rendu syndrome with epistaxis 
and no history of gastrointestinal bleeding.  It was also 
noted that he did not suffer from dementia, coronary artery 
disease, or valvular heart disease.  

At a personal hearing before a hearing officer at the RO in 
March 1999, the veteran testified that he had experienced 
recurrent nose bleeds, and occasional bleeding from the ears 
and tongue for many years.  He also reported weakness, light-
headedness, and significant fatigue.  He related that he took 
folic acid to facilitate iron retention.  He had reported 

At a VA examination in April 1999, the veteran reported that 
he was first diagnosed with Osler-Weber-Rendu syndrome in 
1971 or 1972, after a long history of nose bleeds.  He had 
been followed in the VA Hematology/Oncology Clinic since May 
1998, and had had recurrent episodes of spontaneous nose 
bleeds since that time, as well as intermittent bleeding from 
various orifices, including the mouth, ears, rectum, and 
urethra.  The bleeding episodes occurred five or six times 
per week and lasted between five and 30 minutes.  They were 
generally controlled by direct tamponade.  On occasion, he 
had been hospitalized and received blood transfusions.  
However, he had no recent transfusions since completing iron 
dextran therapy in June 1998.  He also reported that aspirin 
and nonsteroidal anti-inflammatory drugs greatly increased 
the severity and incidence of his bleeding.  Recently, he 
noted blood in his urine after being on a two-day trial of 
ibuprofen.  He had a history of degenerative joint disease of 
the spine and osteoporosis.  He denied any gastrointestinal 
complaints, and a prior colonoscopy showed multiple small 
telangiectasias with no stigmata of recent hemorrhage.  The 
hypopharynx, esophagus, JE junction, stomach, and pylorus all 
appeared normal.  The veteran also reported intermittent 
headaches without nausea, vomiting, or visual changes.  He 
denied any neurologic symptoms, but complained of fatigue and 
difficulty with ambulation.  He also denied fever, chills, 
shortness of breath, and chest pain.  Further review of 
systems was noncontributory.  

Physical examination revealed a well-nourished, well-
developed gentleman, alert and oriented times three.  He was 
ambulatory with the assistance of a cane, and in some 
discomfort secondary to back pain.  His weight was 212 
pounds.  Review of vital signs revealed blood pressure to be 
122/68; temperature was 97.3 degrees; pulse was 86 beats per 
minute; and respirations were 18 per minute.  Throat was 
clear without exudate or erythema.  There were 
telangiectasias on the lips, bridge of the nose, fingertips, 
and left ear.  The neck was supple and nontender.  The heart 
maintained a regular rate and rhythm without murmurs, rubs, 
or gallops.  The lungs were clear without rales, rhonchi, or 
wheezes.  The abdomen was soft, nontender.  The extremities 
were without cyanosis, clubbing, or edema.  The prostate was 
smooth and nontender.  There was evidence of external 
hemorrhoids.  His hemoglobin was 15.9 and he had no need for 
iron replacement therapy since June 1998.  

VA outpatient reports from the Hematology/Oncology Clinic 
indicate that the veteran was seen for routine appointments 
in July 1999 for follow-up of his Osler-Weber-Rendu syndrome.  
He continued to have occasional nose bleeds and was recently 
seen in the emergency room with bleeding from the auricle of 
his left ear.  He denied any weight loss and his appetite was 
good.  He complained of increased fatigue, as well as 
significant back pain which was treated with salsalate with 
little relief.  His doctors were reluctant to prescribe 
analgesics or narcotics for his pain due to his risk of 
bleeding.  Laboratory findings indicated that his hemoglobin 
was 15.6.  Physical examination revealed that the his throat 
was clear without exudate or erythema.  There were petechiae 
on his lips and ears.  The neck was supple, nontender and 
without adenopathy.  The heart demonstrated regular rate and 
rhythm without murmurs, rubs, or gallops.  The extremities 
were without cyanosis, clubbing, or edema.  
II.  Analysis

Initially, the Board notes that, on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000.  
That law substantially revised VA's duty to assist claimants 
for VA benefits.  It also included an enhanced duty to notify 
the claimant as to what information and evidence is necessary 
to substantiate the claim.  In this case, all relevant 
evidence has been obtained by the RO, and the veteran has not 
identified any unobtained evidence that might aid his claim.  
Accordingly, the Board finds that VA's duties set forth in 
the Veterans Claims Assistance Act of 2000 have been 
substantially complied with, and no useful purpose would be 
served by remanding this case back to the RO for additional 
consideration of the new law.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2000).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2000).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2000).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Cf. Powell v. 
West, 13 Vet. App. 31 (1999) (holding that earlier findings 
may be used if the most recent examination is inadequate).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The veteran's disability has been rated by analogy under the 
Diagnostic Code (DC) 7700 for anemia.  Under DC 7700, a 
noncompensable rating is assigned when the condition is 
asymptomatic and hemoglobin is 10gm/100ml or less.  A 10 
percent rating is assigned when hemoglobin is 10gm/100ml or 
less, with findings such as weakness, easy fatigability, or 
headaches.  A 30 percent rating is warranted when hemoglobin 
is 8gm/100ml or less, with findings such as weakness, easy 
fatigability, headaches, lightheadedness, or shortness of 
breath.  A 70 percent requires hemoglobin of 7gm/100 ml or 
less, with findings such as dyspnea on mild exertion, 
cardiomegaly, tachycardia, or syncope (three episodes in the 
last six months.  Complications of pernicious anemia such as 
dementia or peripheral neuropathy should be rated separately.  
38 C.F.R. § 4.117, DC 7700, including Note (2000).  

The veteran filed his claim for an increased rating for his 
service-connected Osler-Weber-Rendu syndrome which was 
received by the RO on March 30, 1998.  In a September 1998 
rating decision, the RO granted a 30 percent rating, 
effective November 22, 1997.  A private hospitalization 
record indicated that the veteran was admitted for treatment 
of his Osler-Weber-Rendu syndrome from November 22-26, 1997.  
He had experienced a severe nose bleed which he was unable to 
control.  He also complained of weakness.  Upon admission, 
his hemoglobin was 8.7 and it subsequently dropped to 7.  He 
was treated with iron pills and a transfusion.  Upon 
discharge, he was much stronger and his hemoglobin was 9.2.  

VA outpatient laboratory reports indicate that the veteran's 
hemoglobin was 7.8 and 7.9 on May 21st and 22nd, 1998.  The 
remaining readings were between 8.5 and 16.6 for the period 
from May 1996 to February 1999.  Upon VA examination in April 
1999, the veteran complained of headaches, weakness, and easy 
fatigability.  The veteran made similar complaints at his 
personal hearing in March 1999.  A routine follow-up 
examination in July 1999 showed that the veteran's hemoglobin 
was 15.6.  

Based upon the pertinent clinical findings, the Board finds 
that the manifestations of the service-connected disability 
are most closely analogous to those listed for a 30 percent 
rating under Diagnostic Code 7700.  See 38 C.F.R. § 4.7 
(Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.).  The record does not indicate that the 
veteran's hemoglobin is most closely analogous to a 
hemoglobin level of 7gm/100ml with dyspnea, tachycardia, or 
syncope.  In fact a reading of 7 was noted on one only 
occasion when the veteran was hospitalized for an acute nose 
bleed.  After treatment and upon discharge, his hemoglobin 
had risen to 9.2.  Therefore, the Board concludes that the 
requirements of a 70 percent rating have not been met.  While 
complications of pernicious anemia may be rated separately, 
the veteran has not been diagnosed with pernicious anemia.  
See 38 C.F.R. § 4.117, DC 7700 (2000).  


ORDER

Entitlement to an increased rating for Osler-Weber-Rendu 
syndrome is denied.  




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

 

